Order entered October 4, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00419-CR

                               TAMMI L. DONNELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20425-N

                                            ORDER
       The Court REINSTATES this appeal.

       On September 20, 2016, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the September 29, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and represented by counsel Larry

Mitchell who has not abandoned the appeal; (3) counsel’s explanation for the delay in filing

appellant’s brief is due to medical reasons; and (4) counsel anticipated filing a brief within sixty

days. We ORDER appellant to file his brief on or before November 30, 2016.



                                                       /s/   ADA BROWN
                                                             JUSTICE